Citation Nr: 1754875	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-28 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother
ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in October 2015.  

In December 2015, the Board remanded the allergic rhinitis claim for further development.  In addition, such decision referred a claim for an increased disability rating for sinusitis raised by an October 2013 VA Form 9 to the RO.  However, the record shows that the RO has not yet adjudicated such claim.  Therefore, a claim for an increased rating for sinusitis is again referred to the RO for appropriate action.

Additional evidence was received subsequent to the supplemental statement of the case issued in regard to the increased rating claim on appeal in February 2016.  In October 2017, the Veteran's representative waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issue of entitlement to a rating in excess of 10 percent for rhinitis.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis has been without polyps.

2.  The Veteran's allergic rhinitis causes her to experience itchy, watery, and red eyes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.97, Diagnostic Code (DC) 6522 (2017).

2.  The criteria for a separate 10 percent rating for symptoms analogous to chronic conjunctivitis associated with allergic rhinitis have been met throughout the period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.79 DC 6018 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is currently rated for her allergic rhinitis under 38 C.F.R. § 4.97, DC 6522.  A 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.  

Analysis

The Veteran reported in a September 2011 correspondence that she experiences sinus headaches, watery, itchy eyes, and constant nasal drip and left nostril congestion.  The Veteran also submitted two letters from co-workers in September 2011.  These co-workers reported that the Veteran misses work due to symptoms such as headaches, fevers, sinus infections, and red, itchy eyes.  

The Veteran submitted a letter from a VA physician in April 2011.  The physician reported that the Veteran experiences nasal congestion, sinus drainage, itchy and watery eyes, facial pain, and headaches due to her allergic rhinitis.  The physician stated that these symptoms adversely affect her quality of life.

Thereafter, the Veteran was afforded a VA examination in July 2011.  The Veteran reported experiencing a constantly congested left nostril, nasal discharge, hoarseness of voice, bloody nose, sinus headaches, earaches, and watery, itchy eyes.  The examiner found that the Veteran's right nostril was unobstructed and her left nostril was 40 percent obstructed.  However, the examiner did not find that the Veteran had a deviated septum, disfigurement, or nasal polyps.

Subsequently, VA treatment records associated with the file in April 2015 contain notations that the Veteran reported experiencing eye symptoms similar to those noted above in September 2012, August and October 2013, and September 2014.  In addition, VA treatment records added to the file in January 2016 contain additional reports by the Veteran of experiencing eye symptoms in October and December 2015 and January 2016.  

Pursuant to the Board's December 2015 remand, the Veteran was afforded another VA examination in regard to this claim in February 2016.  The Veteran reported experiencing postnasal drip, headaches, nasal congestion, and occasional epistaxis.  The examiner diagnosed the Veteran with sinusitis and rhinitis.  He reported that the Veteran's nasal passages were 50 percent obstructed in both nostrils and that she and experiences headaches.  However, he did not find the presence of nasal polyps or that the Veteran experiences upper airway obstruction.

Considering the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's allergic rhinitis is not warranted.  The evidence shows obstruction in the nasal passages, but this level of severity is already contemplated by the 10 percent rating.

Neither the July 2011 nor the February 2016 VA examiner found that the Veteran has nasal polyps.  Furthermore, the Veteran's treatment records also do not contain a finding that she has experienced nasal polyps at any time during the period on appeal.  At the October 2015 Board hearing, the Veteran recalled that her primary care physician had indicated that she had nasal polyps.  The Board does not find this statement credible as the primary care treatment records do not show nasal polyps when they would be expected to when describing the allergic rhinitis and if the medical professionals conveyed the existence of such to the Veteran.  Instead, the absence of such evidence, along with the affirmative findings of the VA examiners that there have not been nasal polyps when specifically examining for the possibility of such, the Board finds that the Veteran's allergic rhinitis has not resulted in polyps.  In the absence of nasal polyps, a rating in excess of 10 percent is not warranted for allergic rhinitis.  38 C.F.R. § 4.97, DC 6522.  


In addition, the Veteran has been found to experience headaches, pain, and nasal discharge.  However, the Veteran is already separately rated at 30 percent under DC 6513 for sinusitis, which takes into account symptoms of headaches, pain, episodes requiring the need for prolonged antibiotic treatment, and purulent discharge.  Granting a higher rating for her rhinitis or a separate rating under another DC based on such symptomatology would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Moreover, as DC 6522 specifically lists allergic rhinitis, it is the appropriate sole DC for evaluating allergic rhinitis.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

However, the critical element in permitting the assignment of ratings under multiple different DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Veteran's eye symptomatology arising from the allergic rhinitis is not contemplated by her rhinitis or sinusitis ratings.  38 C.F.R. § 4.97, DCs 6513, 6522.  The Board notes that similar symptomatology is considered under DC 6018 for chronic conjunctivitis.  

DC 6018 provides a 10 percent rating for chronic conjunctivitis (nontrachomatous) when active with objective findings such as red, thick conjunctivae, and mucous secretion.  When conjunctivitis is inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement under DC 7800.  See 38 C.F.R. § 4.79, DC 6018.

Here, the Veteran has consistently reported experiencing watery, itchy eyes, both in statements made in regard to the claim on appeal and when seeking medical treatment.  In addition, the Veteran's VA physician provided a letter in April 2011 that stated such symptoms were due to her allergic rhinitis.  Furthermore, the Veteran's co-workers competently described observing the Veteran experiencing watery, red, and itchy eyes.  Based on this evidence, the Board finds that a separate 10 percent rating under DC 6018 is warranted based on such symptomatology.  A rating in excess of 10 percent is not available for chronic conjunctivitis.  38 C.F.R. § 4.79, DC 6018.

Consequently, the evidence does not support a rating in excess of 10 percent for the Veteran's allergic rhinitis.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  However, the Board finds that a separate rating of 10 percent rating for symptoms analogous to chronic conjunctivitis due to allergic rhinitis is warranted.  As noted above, 10 percent is the highest available rating for such disability.  38 C.F.R. § 4.79, DC 6018.


ORDER

A rating in excess of 10 percent for allergic rhinitis is denied.

The criteria for a separate 10 percent rating for symptoms analogous to chronic conjunctivitis associated with allergic rhinitis is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

With respect to the claims of service connection for a cervical spine disorder and right knee disorder, the Board notes that such claims were denied in a June 2016 rating decision, as well as a subsequent January 2017 rating decision.  The Veteran filed a timely notice of disagreement (NOD) on the proper form in February 2017.  Although the NOD listed the January 2017 decision, it was timely as to the June 2016 rating decision.  Similarly, in June 2016, the RO denied a claim of service connection for headaches and the Veteran filed a timely NOD in May 2017.  The headaches claim is one to reopen a previously denied claim.  Although the RO acknowledged the NODs, a statement of the case (SOC) has not yet been issued with regard to any of these issues.  Accordingly, the Board finds that remand of these claims for issuance of an SOC is necessary.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, these issues are REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issues of entitlement to service connection for a cervical spine disorder and right knee disorder, as well as the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for headaches.  This is required unless these matters are resolved by granting the full benefits sought or by the Veteran's withdrawal of the NODs.  If, and only if, the Veteran files a timely substantive appeal should the issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


